                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

KELVIN JONES,

      Plaintiffs,
v.
                                             CONSOLIDATED
RON DESANTIS, in his official capacity as    Case No.: 4:19-cv-00300-RH/MJF
Governor of the State of Florida, et al.,    (Lead Case)

      Defendants.
_________________________________/


BONNIE RAYSOR, et al.,                       Case No.: 4:19-cv-00301-RH/MJF

      Plaintiffs,
v.

LAUREL M. LEE, in her official capacity as
Secretary of State of Florida,

      Defendant.
_________________________________/
JEFF GRUVER, et al.,                         Case No.: 4:19-cv-00302-RH/MJF

      Plaintiffs,
v.

KIM BARTON, et al.,

      Defendants.
_________________________________/

LUIS MENDEZ,

      Plaintiff,
v.

RON DESANTIS, in his official capacity as    Case No: 4:19-cv-00272-RH/MJF
Governor of the State of Florida, et al.,

      Defendants.
_________________________________/
                                                                  Gruver, et al. v. Barton, et al.
                                                             Case No.: 4:19-cv-00300-RH/MJF



    CHRISTINA WHITE, SUPERVISOR OF ELECTIONS OF MIAMI-DADE
         COUNTY’S ANWER AND AFFIRMATIVE DEFENSES TO
      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       Defendant, Christina White, Supervisor of Elections of Miami-Dade County

(“Defendant” or Supervisor White”), through undersigned counsel answers Plaintiffs’

Complaint as follows:

       1.      Defendant admits the allegations to the extent that Amendment 4 passed

and denies in all other respects the allegations contained in Paragraph 1 of the Complaint.

       2.      Defendant is without knowledge as to the allegations contained in

Paragraph 2 of the Complaint.

       3.      Defendant denies the allegations contained in Paragraph 3 of the

Complaint.

       4.      Defendant denies the allegations contained in Paragraph 4 of the

Complaint.

       5.      Defendant is without knowledge as to the allegations contained in

Paragraph 5 of the Complaint.

       6.      Defendant is without knowledge as to the allegations contained in

Paragraph 6 of the Complaint.

       7.      Defendant is without knowledge as to the allegations contained in

Paragraph 7 of the Complaint.

       8.      Defendant denies the allegations contained in Paragraph 8 of the

Complaint.

       9.      Defendant denies the allegations contained in Paragraph 9 of the

Complaint.
                                             2
                                                                  Gruver, et al. v. Barton, et al.
                                                             Case No.: 4:19-cv-00300-RH/MJF

       10.     Defendant is without knowledge as to the allegations contained in

Paragraph 10 of the Complaint

       11.     Defendant is without knowledge as to the allegations contained in

Paragraph 11 of the Complaint.

       12.     Defendant is without knowledge as to the allegations contained in

Paragraph 12 of the Complaint.

       13.     Defendant admits to the allegations with respect to Plaintiff Leicht being a

registered Miami-Dade voter, denies with respect to when Plaintiff Leicht registered to

vote, and is without knowledge as to all other respects/allegations contained in Paragraph

13 of the Complaint.

       14.     Defendant is without knowledge as to the allegations contained in

Paragraph 14 of the Complaint.

       15.     Defendant is without knowledge as to the allegations contained in

Paragraph 15 of the Complaint.

       16.     Defendant is without knowledge as to the allegations contained in

Paragraph 16 of the Complaint.

       17.     Defendant is without knowledge as to the allegations contained in

Paragraph 17 of the Complaint.

       18.     Defendant is without knowledge as to the allegations contained in

Paragraph 18 of the Complaint.

       19.     Defendant is without knowledge as to the allegations contained in

Paragraph 19 of the Complaint.

       20.     Defendant is without knowledge as to the allegations contained in

                                            3
                                                          Gruver, et al. v. Barton, et al.
                                                     Case No.: 4:19-cv-00300-RH/MJF

Paragraph 20 of the Complaint.

       21.    Defendant is without knowledge as to the allegations contained in

Paragraph 21 of the Complaint.

       22.    Defendant is without knowledge as to the allegations contained in

Paragraph 22 of the Complaint.

       23.    Defendant is without knowledge as to the allegations contained in

Paragraph 23 of the Complaint.

       24.    Defendant is without knowledge as to the allegations contained in

Paragraph 24 of the Complaint.

       25.    Defendant is without knowledge as to the allegations contained in

Paragraph 25 of the Complaint.

       26.    Defendant is without knowledge as to the allegations contained in

Paragraph 26 of the Complaint.

       27.    Defendant is without knowledge as to the allegations contained in

Paragraph 27 of the Complaint.

       28.    Defendant is without knowledge as to the allegations contained in

Paragraph 28 of the Complaint.

       29.    Defendant is without knowledge as to the allegations contained in

Paragraph 29 of the Complaint.

       30.    Defendant admits the allegations contained in Paragraph 30 of the

Complaint.

       31.    Defendant admits the allegations contained in Paragraph 31 of the

Complaint.

                                       4
                                                            Gruver, et al. v. Barton, et al.
                                                       Case No.: 4:19-cv-00300-RH/MJF

       32.    Defendant is without knowledge as to the allegations contained in

Paragraph 32 of the Complaint.

       33.    Defendant is without knowledge as to the allegations contained in

Paragraph 33 of the Complaint.

       34.    Defendant is without knowledge as to the allegations contained in

Paragraph 34 of the Complaint.

       35.    Defendant is without knowledge as to the allegations contained in

Paragraph 35 of the Complaint. .

       36.    Defendant is without knowledge as to the allegations contained in

Paragraph 36 of the Complaint.

       37.    Defendant admits to the allegations contained in Paragraph 37 of the

Complaint.

       38.    Defendant admits the allegations contained in Paragraph 38 of the

Complaint.

       39.    Defendant admits the allegations contained in Paragraph 39 of the

Complaint.

       40.    Defendant admits to the allegations contained in Paragraph 40 of the

Complaint.

       41.    Defendant admits the allegations contained in Paragraph 41 of the

Complaint.

       42.    Defendant admits the allegations contained in Paragraph 42 of the

Complaint.

       43.    Defendant is without knowledge as to the allegations contained in

                                        5
                                                          Gruver, et al. v. Barton, et al.
                                                     Case No.: 4:19-cv-00300-RH/MJF

Paragraph 43 of the Complaint.

       44.    Defendant is without knowledge as to the allegations contained in

Paragraph 44 of the Complaint.

       45.    Defendant is without knowledge as to the allegations contained in

Paragraph 45 of the Complaint.

       46.    Defendant is without knowledge as to the allegations contained in

Paragraph 46 of the complaint.

       47.    Defendant is without knowledge as to the allegations contained in

Paragraph 47 of the Complaint.

       48.    Defendant is without knowledge as to the allegations contained in

Paragraph 48 of the Complaint.

       49.    Defendant admits the allegations contained in Paragraph 49 of the

Complaint.

       50.    Defendant admits the allegations contained in Paragraph 50 of the

Complaint.

       51.    Defendant admits the allegations contained in Paragraph 51 of the

Complaint.

       52.    Defendant admits the allegations contained in Paragraph 52 of the

Complaint.

       53.    Defendant admits the allegations contained in Paragraph 53 of the

Complaint.

       54.    Defendant admits the allegations contained in Paragraph 54 of the

Complaint.

                                       6
                                                          Gruver, et al. v. Barton, et al.
                                                     Case No.: 4:19-cv-00300-RH/MJF

       55.    Defendant admits the allegations contained in Paragraph 55 of the

Complaint.

       56.    Defendant admits the allegations contained in Paragraph 56 of the

Complaint.

       57.    Defendant admits the allegations contained in Paragraph 57 of the

Complaint.

       58.    Defendant is without knowledge as to the allegations contained in

Paragraph 58 of the Complaint.

       59.    Defendant is without knowledge as to the allegations contained in

Paragraph 59 of the Complaint.

       60.    Defendant is without knowledge as to the allegations contained in

Paragraph 60 of the Complaint.

       61.    Defendant is without knowledge as to the allegations contained in

Paragraph 61 of the Complaint.

       62.    Defendant is without knowledge as to the allegations contained in

Paragraph 62 of the Complaint.

       63.    Defendant is without knowledge as to the allegations contained in

Paragraph 63 of the Complaint.

       64.    Defendant is without knowledge as to the allegations contained in

Paragraph 64 of the Complaint.

       65.    Defendant is without knowledge as to the allegations contained in

Paragraph 65 of the Complaint.

       66.    Defendant admits the allegations contained in Paragraph 66 of the

                                       7
                                                          Gruver, et al. v. Barton, et al.
                                                     Case No.: 4:19-cv-00300-RH/MJF

Complaint.

       67.    Defendant is without knowledge as to the allegations contained in

Paragraph 67 of the Complaint.

       68.    Defendant is without knowledge as to the allegations contained in

Paragraph 68 of the Complaint.

       69.    Defendant is without knowledge as to the allegations contained in

Paragraph 69 of the Complaint.

       70.    Defendant is without knowledge as to the allegations contained in

Paragraph 70 of the Complaint.

       71.    Defendant is without knowledge as to the allegations contained in

Paragraph 71 of the Complaint.

       72.    Defendant is without knowledge as to the allegations contained in

Paragraph 72 of the Complaint.

       73.    Defendant is without knowledge as to the allegations contained in

Paragraph 73 of the Complaint.

       74.    Defendant is without knowledge as to the allegations contained in

Paragraph 74 of the Complaint.

       75.    Defendant is without knowledge as to the allegations contained in

Paragraph 75 of the Complaint.

       76.    Defendant is without knowledge as to the allegations contained in

Paragraph 76 of the Complaint.

       77.    Defendant is without knowledge as to the allegations contained in

Paragraph 77 of the Complaint.

                                       8
                                                          Gruver, et al. v. Barton, et al.
                                                     Case No.: 4:19-cv-00300-RH/MJF

       78.    Defendant is without knowledge as to the allegations contained in

Paragraph 78 of the Complaint.

       79.    Defendant is without knowledge as to the allegations contained in

Paragraph 79 of the Complaint.

       80.    Defendant is without knowledge as to the allegations contained in

Paragraph 80 of the Complaint.

       81.    Defendant is without knowledge as to the allegations contained in

Paragraph 81 of the Complaint.

       82.    Defendant is without knowledge as to the allegations contained in

Paragraph 82 of the Complaint.

       83.    Defendant is without knowledge as to the allegations contained in

Paragraph 83 of the Complaint.

       84.    Defendant is without knowledge as to the allegations contained in

Paragraph 84 of the Complaint.

       85.    Defendant is without knowledge as to the allegations contained in

Paragraph 85 of the Complaint.

       86.    Defendant is without knowledge as to the allegations contained in

Paragraph 86 of the Complaint.

       87.    Defendant is without knowledge as to the allegations contained in

Paragraph 87 of the Complaint.

       88.    Defendant is without knowledge as to the allegations contained in

Paragraph 88 of the Complaint.

       89.    Defendant is without knowledge as to the allegations contained in

                                       9
                                                                 Gruver, et al. v. Barton, et al.
                                                            Case No.: 4:19-cv-00300-RH/MJF

Paragraph 89 of the Complaint.

        90.     Defendant is without knowledge as to the allegations contained in

Paragraph 90 of the Complaint.

        91.     Defendant re-allege all responses to preceding paragraphs as though fully

set forth herein.

        92.     Defendant admits the allegations contained in Paragraph 92 of the

Complaint.

        93.     Defendant is without knowledge as to the allegations contained in

Paragraph 93 of the Complaint.

        94.     Defendant is without knowledge as to the allegations contained in

Paragraph 94 of the Complaint.

        95.     Defendant is without knowledge as to the allegations contained in

Paragraph 95 of the Complaint.

        96.     Defendant is without knowledge as to the allegations contained in

Paragraph 96 of the Complaint.

        97.     Defendant is without knowledge as to the allegations contained in

Paragraph 97 of the Complaint.

        98.     Defendant is without knowledge as to the allegations contained in

Paragraph 98 of the Complaint.

        99.     Defendant re-allege all responses to preceding paragraphs as though fully

set forth herein.

        100.    Defendant is without knowledge as to the allegations contained in

Paragraph 100 of the Complaint.

                                            10
                                                               Gruver, et al. v. Barton, et al.
                                                          Case No.: 4:19-cv-00300-RH/MJF

       101.   Defendant admits the allegations contained in Paragraph 101 of the

Complaint.

       102.   Defendant is without knowledge as to the allegations contained in

Paragraph 102 of the Complaint.

       103.   Defendant is without knowledge as to the allegations contained in

Paragraph 103 of the Complaint.

       104.   Defendant is without knowledge as to the allegations contained in

Paragraph 104 of the Complaint.

       105.   Defendant is without knowledge as to the allegations contained in

Paragraph 105 of the Complaint.

       106.   Defendant is without knowledge as to the allegations contained in

Paragraph 106 of the Complaint.

       107.   Defendant is without knowledge as to the allegations contained in

Paragraph 107 of the Complaint.

       108.   Defendant is without knowledge as to the allegations contained in

Paragraph 108 of the Complaint.

       109.   Defendant is without knowledge as to the allegations contained in

Paragraph 109 of the Complaint.

       110.   Defendant is without knowledge as to the allegations contained in

Paragraph 110 of the Complaint.

       111.   Defendant is without knowledge as to the allegations contained in

Paragraph 111 of the Complaint.

       112.   Defendant re-allege all responses to preceding paragraphs as though fully

                                          11
                                                             Gruver, et al. v. Barton, et al.
                                                        Case No.: 4:19-cv-00300-RH/MJF

set forth herein.

        113.    Defendant admits the allegations contained in Paragraph 113 of the

Complaint.

        114.    Defendant admits the allegations contained in Paragraph 114 of the

Complaint.

        115.    Defendant is without knowledge as to the allegations contained in

Paragraph 115 of the Complaint.

        116.    Defendant denies the allegations contained in Paragraph 116 of the

Complaint.

        117.    Defendant is without knowledge as to the allegations contained in

Paragraph 117 of the Complaint.

        118.    Defendant is without knowledge as to the allegations contained in

Paragraph 118 of the Complaint.

        119.    Defendant is without knowledge as to the allegations contained in

Paragraph 119 of the Complaint.

        120.    Defendant is without knowledge as to the allegations contained in

Paragraph 120 of the Complaint.

        121.    Defendant is without knowledge as to the allegations contained in

Paragraph 121 of the Complaint.

        122.    Defendant is without knowledge as to the allegations contained in

Paragraph 122 of the Complaint.

        123.    Defendant is without knowledge as to the allegations contained in

Paragraph 123 of the Complaint.

                                         12
                                                                 Gruver, et al. v. Barton, et al.
                                                            Case No.: 4:19-cv-00300-RH/MJF

        124.    Defendant is without knowledge as to the allegations contained in

Paragraph 124 of the Complaint.

        125.    Defendant is without knowledge as to the allegations contained in

Paragraph 125 of the Complaint.

        126.    Defendant is without knowledge as to the allegations contained in

Paragraph 126 of the Complaint.

        127.    Defendant is without knowledge as to the allegations contained in

Paragraph 127 of the Complaint.

        128.    Defendant re-allege all responses to preceding paragraphs as though fully

set forth herein.

        129.    Defendant is without knowledge as to the allegations contained in

Paragraph 129 of the Complaint.

        130.    Defendant admits the allegations contained in Paragraph 130 of the

Complaint.

        131.    Defendant admits the allegations contained in Paragraph 131 of the

Complaint.

        132.    Defendant is without knowledge as to the allegations contained in

Paragraph 132 of the Complaint.

        133.    Defendant is without knowledge as to the allegations contained in

Paragraph 133 of the Complaint.

        134.    Defendant re-allege all responses to preceding paragraphs as though fully

set forth herein.

        135.    Defendant admits the allegations contained in Paragraph 135 of the

                                            13
                                                          Gruver, et al. v. Barton, et al.
                                                     Case No.: 4:19-cv-00300-RH/MJF

Complaint.

       136.   Defendant is without knowledge as to the allegations contained in

Paragraph 136 of the Complaint.

       137.   Defendant is without knowledge as to the allegations contained in

Paragraph 137 of the Complaint.

       138.   Defendant is without knowledge as to the allegations contained in

Paragraph 138 of the Complaint.

       139.   Defendant is without knowledge as to the allegations contained in

Paragraph 139 of the Complaint.

       140.   Defendant is without knowledge as to the allegations contained in

Paragraph 140 of the Complaint.

       141.   Defendant is without knowledge as to the allegations contained in

Paragraph 141 of the Complaint.

       142.   Defendant is without knowledge as to the allegations contained in

Paragraph 142 of the Complaint.

       143.   Defendant is without knowledge as to the allegations contained in

Paragraph 143 of the Complaint.

       144.   Defendant is without knowledge as to the allegations contained in

Paragraph 144 of the Complaint.

       145.   Defendant is without knowledge as to the allegations contained in

Paragraph 145 of the Complaint.

       146.   Defendant is without knowledge as to the allegations contained in

Paragraph 146 of the Complaint.

                                       14
                                                                 Gruver, et al. v. Barton, et al.
                                                            Case No.: 4:19-cv-00300-RH/MJF

        147.    Defendant is without knowledge as to the allegations contained in

Paragraph 147 of the Complaint.

        148.    Defendant is without knowledge as to the allegations contained in

Paragraph 148 of the Complaint.

        149.    Defendant re-allege all responses to preceding paragraphs as though fully

set forth herein.

        150.    Defendant is without knowledge as to the allegations contained in

Paragraph 150 of the Complaint.

        151.    Defendant is without knowledge as to the allegations contained in

Paragraph 151 of the Complaint.

        152.    Defendant is without knowledge as to the allegations contained in

Paragraph 152 of the Complaint.

        153.    Defendant is without knowledge as to the allegations contained in

Paragraph 153 of the Complaint.

        154.    Defendant is without knowledge as to the allegations contained in

Paragraph 154 of the Complaint.

        155.    Defendant is without knowledge as to the allegations contained in

Paragraph 155 of the Complaint.

        156.    Defendant re-allege all responses to preceding paragraphs as though fully

set forth herein.

        157.    Defendant admits the allegations contained in Paragraph 157 of the

Complaint.

        158.    Defendant is without knowledge as to the allegations contained in

                                            15
                                                                 Gruver, et al. v. Barton, et al.
                                                            Case No.: 4:19-cv-00300-RH/MJF

Paragraph 158 of the Complaint.

        159.    Defendant is without knowledge as to the allegations contained in

Paragraph 159 of the Complaint.

        160.    Defendant is without knowledge as to the allegations contained in

Paragraph 160 of the Complaint.

        161.    Defendant is without knowledge as to the allegations contained in

Paragraph 161 of the Complaint.

        162.    Defendant is without knowledge as to the allegations contained in

Paragraph 162 of the Complaint.

        163.    Defendant is without knowledge as to the allegations contained in

Paragraph 163 of the Complaint.

        164.    Defendant is without knowledge as to the allegations contained in

Paragraph 164 of the Complaint.

        165.    Defendant is without knowledge as to the allegations contained in

Paragraph 165 of the Complaint.

        166.    Defendant re-allege all responses to preceding paragraphs as though fully

set forth herein.

        167.    Defendant admits the allegations contained in Paragraph 167 of the

Complaint.

        168.    Defendant is without knowledge as to the allegations contained in

Paragraph 168 of the Complaint.

        169.    Defendant is without knowledge as to the allegations contained in

Paragraph 169 of the Complaint.

                                            16
                                                                  Gruver, et al. v. Barton, et al.
                                                             Case No.: 4:19-cv-00300-RH/MJF

       170.    Defendant is without knowledge as to the allegations contained in

Paragraph 170 of the Complaint.

       171.    Defendant is without knowledge as to the allegations contained in

Paragraph 171 of the Complaint.

       172.    Defendant is without knowledge as to the allegations contained in

Paragraph 172 of the Complaint.

       AFFIRMATIVE DEFENSES OF DEFENDANT CHRISTINA WHITE,
          SUPERVISOR OF ELECTIONS OF MIAMI-DADE COUNTY

       1.      Plaintiffs’ claims are not yet ripe for adjudication. Defendant Christina

White has not removed any voters, including any Plaintiffs, from the rolls as a result of

the provisions of SB 7066 addressed in the Complaint and she has not received any

information from the Secretary of State to initiate the removal process for any voter as a

result of those provisions.

       2.      Even if this claim were ripe for adjudication, Fla. Stat. § 97.075(7)

provides administrative procedures that must be followed prior to removal of any voter

for ineligibility and Fla. Stat. § 98.0755 provides appellate jurisdiction over such

administrative determinations to the state circuit court in the relevant county. Plaintiffs

have not exhausted any of these administrative or state court remedies prior to filing this

challenge.

       3.      Plaintiffs have not suffered an injury in fact as a result of any action by

Defendant Christina White and therefore do not possess the requisite standing to bring

this cause of action against Defendant Christina White.

       4.      Plaintiffs’ Complaint does not state a cause of action against Defendant

Christina White for which relief may be granted because the relief requested is not sought
                                            17
                                                                     Gruver, et al. v. Barton, et al.
                                                                Case No.: 4:19-cv-00300-RH/MJF

from Defendant Christina White and is only sought from the State of Florida and the

Secretary of State.

       5.      Plaintiffs’ Complaint does not state a cause of action against Defendant

Christina White for which relief can be granted because Florida Statutes provide that the

Secretary of State is the “chief election officer of the state” with “responsibility to …

[o]btain and maintain uniformity in the interpretation and implementation of the election

laws … [and] may … adopt by rule uniform standards for the proper and equitable

interpretation and implementation of the requirements of chapters 97 through 102 and

105 of the Election Code.” See § 97.012, Fla. Stat.

       6.      Plaintiffs’ Complaint fails to provide a short and plain statement of the

claim showing that they are entitled to relief because the Complaint is an improper

“shotgun pleading.”

       7.      To the extent Plaintiffs’ allege that Defendant Christina White is an

indispensable or necessary party for purposes of relief, Plaintiffs’ claims fail for failing to

join the other fifty-seven unnamed Supervisors of Elections in Florida as indispensable

and necessary parties.

       8.      Plaintiff Karen Leicht’s claims against Defendant Christina White are

barred by waiver or estoppel because Ms. Leicht agreed in her plea agreement that

restitution would be imposed as a term of her criminal sentence.

       9.      To the extent Plaintiffs suffered any damages as a result of facts alleged in

the Complaint, Defendant Christina White is entitled to immunity under the Eleventh

Amendment of the United States Constitution.




                                              18
                                                                      Gruver, et al. v. Barton, et al.
                                                                 Case No.: 4:19-cv-00300-RH/MJF

       10.        To the extent Plaintiffs suffered any damages as a result of facts alleged in

the Complaint, Defendant Christina White is not the proximate cause of those damages.

       11.        Plaintiffs’ recovery, if any is limited by the provisions of Fla. Stat. §

768.28(5).

       12.        Defendant Christina White adopts all affirmative defenses asserted by the

other Defendants and incorporates them by reference as if fully set forth herein.

       13.        Defendant Christina White reserves the right to assert additional defenses

as appropriate.




                                                Respectfully submitted,

                                                ABIGAIL PRICE-WILLIAMS
                                                MIAMI-DADE COUNTY ATTORNEY

                                         By:   s/Oren Rosenthal
                                                 Oren Rosenthal
                                                 Michael B. Valdes
                                                 Assistant County Attorney
                                                 Florida Bar Nos. 86320 & 93129
                                                 Miami-Dade County Attorney’s Office
                                                 Stephen P. Clark Center
                                                 111 N.W. 1st Street, Suite 2810
                                                 Miami, Florida 33128
                                                 Phone: (305) 375-5151
                                                 Fax:     (305) 375-5634
                                                 Email:       orosent@miamidade.gov
                                                              mbv@miamidade.gov
                                                              dmh@miamidade.gov
                                                              mora@miamidade.gov




                                               19
                                                                Gruver, et al. v. Barton, et al.
                                                           Case No.: 4:19-cv-00300-RH/MJF

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served to

all counsel of record through the Court’s CM/ECF system on this 29th day of August,

2019.



                                                   s/Oren Rosenthal
                                                   Oren Rosenthal
                                                   Assistant County Attorney




                                          20
